DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 10/9/2020. Claims 1-18 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/9/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7 recites “A method for operating a server comprising: executing a single generic composited layered image comprising an operating system layer and at least one application layer, with the operating system layer providing a user interface to be accessed by anyone of a plurality of different users via a user log-in process; hooking into a user log-in process to capture a user identification of the user initiating the log-in process”. The second “a user log-in process” should be “the user log-in process”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10803153. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the 10803153 contain every element of claims of the instant application. Application claims 1-12 are anticipated by the patent claims 1-6.
Claims 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10803153 in view of Publication No. US 20110040812 A1. It would have been prima facie obvious to combine 10803153 and US 20110040812 A1. One of ordinary skill in the art would have been motivated to perform such a modification to provide client access to virtual desktop to achieve centrally managed and centrally updated virtual machine images that are distributed to and executed on personal computers (Phillips [0011]).

A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Instant Application No. 17066757
US patent 10803153


1. A server comprising:

a memory and at least one processor cooperating with said memory to perform the following:

execute a single generic composited layered image comprising an operating system layer and at least one application layer, and

perform, in response to a user log-in process, the following:


hook into the user log-in process to capture a user identification of the user initiating the log-in process,

compare, in response to the user log-in process, the user identification to a list of additional application layers that are to be available to a plurality of different users based on their respective user identifications,

determine if at least one additional application layer is to be available to the user based on the compare, and


create, in response to the determining, a single user-specific composited layered image by mounting the at least one additional application layer to the single generic composited layered image if the at least one additional application layer is to be available to the user.


Similar rationale for claim 7.
1. A server comprising:

a memory and at least one processor cooperating with said memory to execute a single generic composited layered image comprising an operating system layer and at least one application layer, with the operating system layer providing a user interface to be accessed by anyone of a plurality of different users via a user log-in process; and

a layering engine configured to perform, in response to each user log-in process, the following:

hook into the user log-in process to capture a user identification of the user initiating the log-in process,

compare, in response to the user log-in process, the user identification to a list of additional application layers that are to be selectively available to the plurality of different users based on their respective user identifications,

determine if at least one additional application layer is to be selectively available to the user based on the compare but not available to all of the other different users, and

create, in response to the determining, a single user-specific composited layered image by mounting the at least one additional application layer to the single generic composited layered image if the at least one additional application layer is to be selectively available to the user.
2. The server according to claim 1 wherein said processor is further configured to save the single user-specific composited layered image.


Similar rationale for claim 8.
2. The server according to claim 1 wherein said layering engine is further configured to save the single user-specific composited layered image.
3. The server according to claim 2 wherein said processor is further configured to capture a host session identification based on the user logging-in so that a next time the user logs-in the single user-specific composited layered image is available.


Similar rationale for claim 9.
3. The server according to claim 2 wherein said layering engine is further configured to capture a host session identification based on the user logging-in so that a next time the user logs-in the single user-specific composited layered image is available.
4. The server according to claim 1 wherein said processor is further configured to access a policy database prior to the compare, with the policy database including the list of additional application layers that are to be available to the plurality of different users based on their respective user identifications.


Similar rationale for claim 10.
4. The server according to claim 1 wherein said layering engine is further configured to access a policy database prior to the compare, with the policy database including the list of additional application layers that are to be available to the plurality of different users based on their respective user identifications.
5. The server according to claim 4 wherein the policy database is remotely located from the server.


Similar rationale for claim 11.
5. The server according to claim 4 wherein the policy database is remotely located from the server.
6. The server according to claim 4 wherein the server has a host server identification associated therewith, and wherein the policy database further includes a list of host server identifications, with each host server identification identifying the list of additional application layers that are available to that host server, and wherein said processor is configured to further accesses the policy database based on the host server identification.


Similar rationale for claim 12.
6. The server according to claim 4 wherein the server has a host server identification associated therewith, and wherein the policy database further includes a list of host server identifications, with each host server identification identifying the list of additional application layers that are available to that host server, and wherein said layering engine is configured to further accesses the policy database based on the host server identification.
Claims 13-18
Claim 1-6 of U.S. Patent No. 10803153 in view of Publication No. US 20110040812 A1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 7-8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 20110040812 A1) in view of Blaser (US 20030233490 A1).

Regarding claim 1, Phillips teaches a server comprising: 
a memory ([0367] memory) and at least one processor ([0367] processor) cooperating with said memory to perform the following:
execute a single generic composited layered image (workspace) comprising an operating system layer (operating system) and at least one application layer (one or more applications), ([0073] A virtual workspace may invoke a namespace upon activation of the virtual workspace. A namespace may be referred to by the virtual workspace and may include a collection of system data (e.g. layered virtual file system base layer), user data (e.g. layered virtual file system user layer), and virtualized applications (e.g. virtual app layer), metadata and policies (e.g. layered virtual file system layer scope). Because a virtual workspace can include software such as an operating system and one or more applications in addition to user data, a virtual workspace may be aligned with a namespace so that an operating system of the virtual workspace may be located at a “base layer”, one or more applications executing on the operating system may be located at an upper “virtual app” layer, and user data in a virtual workspace may be found at any layer at or above the user layer.) and 
perform, in response to a user log-in process, the following:
hook into the user log-in process to capture a user identification of the user initiating the log-in process, [0140] The user interface 300 of the WEE "Workspaces Execution Engine" may be employed to authenticate a user and allow the user to perform a number of operations on a virtual workspace. For example, after a personal computer boots up the WEE may present a login window into which a user enters a user name and password.) 
compare, in response to the user log-in process, the user identification to a list of additional [workspaces] that are to be available to a plurality of different users based on their respective user identifications, determine if at least one additional [workspace] is to be available to the user based on the compare, ([0123] an end user may access a particular copy of the workspace 122 from any of a number of the client systems 102. the end user may enter login information or other credentials into one of the client systems 102. Upon verification of this information or these credentials, this one of the client systems 102 may retrieve the particular copy of the workspace 122 from the management system 108 and then run it.) Here Phillips discloses comparing user credentials and retrieving particular workspace based on his identity. The particular workspace includes available application layers for the user. and
create, in response to the determining, a single user-specific composited layered image by mounting the at least one additional application layer to the single generic composited layered image if the at least one additional application layer is to be available to the user. ([0251, 0253, 0254] FIG. 25 At block 2504, the method 2500 may enable the creation of additional virtual layers, or virtual application layers. At block 2510, the method 2500 may provide a merged view of the virtual layers overlaid on one another to a user of the computing facility. In addition to the merged view being transparent to the user, the merged view may also be transparent to a software application, an operating system, a network, a user interface, and any other software to which the merged view may be accessible. Accordingly, the resulting merged view may appear as a single coherent file system.) Here Phillips discloses creating a merged view of the virtual layers, or a virtual workspace (analogous to claim limitation “single user-specific composited layered image”), comprising existing workspace with virtual layers plus any additional new virtual layers for a user.

Phillips teaches workspace including base layer (e.g. operating system and applications installed by an administrator in ¶15) and user layer (e.g. applications, settings, and customizations installed by a user in ¶16, which is user specific). Phillips discloses in ¶14 creation of additional virtual layers by the user or administrator, and the additional virtual layer being a virtual application layer. Phillips gives examples in ¶0251-0254 that additional layer may be mounted and available to user. But Phillips does not explicitly teach compare, the user identification to a list of additional application layers that are to be available to a plurality of different users based on their respective user identifications, determine if at least one additional application layer is to be available to the user based on the compare. This aspect of the claim is identified as a difference.
However, Blaser in an analogous art explicitly teaches 
compare, the user identification to a list of additional application layers that are to be available to a plurality of different users based on their respective user identifications, determine if at least one additional application layer is to be available to the user based on the compare. ([0044, 0070, 0074] provide layers accessible to all users or some users. Other layers may be provided accessible only to an individual user. It is desirable to protect the software from execution by unauthorized individuals. In that system, the layering system software has a facility for authenticating a user before enabling a layer. An administrator first installs a base OS and applications to a computer. The administrator then sets up the computer such that when a user logs in (or otherwise starts a user session), a user layer is enabled. When the user logs out, the user layer is disabled and retained for future use. Applications specific to a user might be installed to a user layer providing an easy way to control what applications are available to a particular user.) Here Blaser discloses different user with different access to the plurality of application layers, which may be available to all, to some, or to one particular user; and Blaser gives detailed example in ¶79. When user logs in, applications specific to the user will be determined and made available to the particular user, after user identification being authenticated. In summary, reference Phillips discloses comparing the user identification to a list of additional workspaces that are to be selectively available and then determining accordingly. Reference Blaser discloses additional application layers that are to be selectively available and then determining accordingly based on user authentication. Therefore, the combination of Phillips and Blaser teaches the above claim limitation.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “virtual workspace with layered virtual file system” concept of Phillips, and the “layered system” approach of Blaser, to organize application layers in an efficient and secure way to provide individual users application sets and corresponding versions according to their identities and needs (Blaser 0044, 0070, 0074).

Regarding claim 2, Phillips in view of Blaser teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein said processor is further configured to save the single user-specific composited layered image. ([Phillips 0079] User data or a system disk image that is created or modified on the personal computer by the operating system or applications may, from time to time, be stored at the central location.)

Regarding claim 7 and 13, the scope of the claim is similar to that of claim 1. Accordingly, the claim is rejected using a similar rationale, with additional limitation
at least one client computing device configured to access a virtual desktop; ([Phillips 0070] FIG. 36 depicts interaction between a client and a Virtual Desktop Interface (VDI) connection broker.)

Regarding claim 8 and 14, the scope of the claim is similar to that of claim 2. Accordingly, the claim is rejected using a similar rationale.

Claim 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 20110040812 A1) in view of Blaser (US 20030233490 A1) and Mitchell (NPL from May 2011, listed in IDS).

Regarding claim 3, Phillips in view of Blaser teaches all the features with respect to claim 2, as outlined above. But the combination does not explicitly teach wherein said processor is further configured to capture a host session identification based on the user logging-in so that a next time the user logs-in the single user-specific composited layered image is available. This aspect of the claim is identified as a difference.
However, Mitchell in an analogous art explicitly teaches wherein said processor is further configured to capture a host session identification based on the user logging-in so that a next time the user logs-in the single user-specific composited layered image is available. ([p.2, ¶2] A persistent virtual desktop spins up from a dedicated Windows virtual machine image file, which runs on a back-end host. Each user has his own dedicated virtual desktop image file, so any changes the user makes - including Windows settings, user-installed applications or other personal data - are preserved with the image: It persists after the user logs out and back in again. This arrangement works well for knowledge workers with constantly changing or compute-intensive needs.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “virtual workspace with layered virtual file system” concept of Phillips, and the “persistent virtual desktop” approach of Mitchell, so the dedicated image can provide the ability to customize and personalize virtual desktop infrastructure (Mitchell p.2, ¶2).

Regarding claim 9 and 15, the scope of the claim is similar to that of claim 3. Accordingly, the claim is rejected using a similar rationale.

Claim 4-6, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 20110040812 A1) in view of Blaser (US 20030233490 A1), Madden (NPL from March 2016, listed in IDS), and Kulkarni (US 20080109365 A1).

Regarding claim 4, Phillips in view of Blaser teaches all the features with respect to claim 1, as outlined above. The combination teaches each user’s personalization layer, but the combination does not explicitly teach wherein said processor is further configured to access a policy database prior to the compare, with the policy database including the list of additional application layers that are to be available to the plurality of different users based on their respective user identifications. This aspect of the claim is identified as a difference.
However, Madden in an analogous art explicitly teaches the list of additional application layers that are to be available to the plurality of different users based on their respective user identifications. ([p.3, ¶1-2] you might have a core group of “enterprise” apps that are also the same for all users. Then as you divide your company into smaller groups, each group of users is going to have their own apps. For example, on top of the enterprise-wide apps that everyone uses, you might have a different set of core apps for US-based workers and European workers. Then you might further have sets of apps per country, then per department, then per project, etc.) Here Madden discloses additional applications available to user based on user identifications.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “virtual workspace with layered virtual file system” concept of Phillips, and the “different application layering based on user identity” approach of Madden, to enable individual application layer available to individual user to build up complete and custom environment (Madden p.3, ¶1-2).
Phillips in view of Blaser and Madden teaches additional application layers that are to be available to different users based on their respective user identifications. But the combination does not explicitly teach to access a policy database prior to the compare. This aspect of the claim is identified as a difference.
However, Kulkarni explicitly teaches to access a policy database prior to the compare. ([0057] The rules server 141 can access a local or remote rules repository database to find the relevant authentication rules.) Here Madden discloses “accessing a database to retrieve rules prior to the authentication”, which is analogous to the claim limitations of “accessing a database to retrieve policies prior to the compare”.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “virtual workspace with layered virtual file system” concept of Phillips, and the “rules repository database” approach of Kulkarni, to provide rules and policies on granular customizable authentication for service provisioning (Kulkarni 0002).

Regarding claim 5, Phillips in view of Blaser, Madden, and Kulkarni teaches all the features with respect to claim 4, as outlined above. The combination further teaches wherein the policy database is remotely located from the server. ([Kulkarni 0057] The rules server 141 can access a local or remote rules repository database to find the relevant authentication rules.)

Regarding claim 6, Phillips in view of Blaser, Madden, and Kulkarni teaches all the features with respect to claim 4, as outlined above. The combination further teaches wherein the server has a host server identification associated therewith, ([Kulkarni 0055] In these examples, each resource is illustrated to reside on a separate server (e.g., one of servers 130 a-c).) and wherein the policy database ([Kulkarni 0057] remote rules repository database) further includes a list of host server identifications, with each host server identification identifying the list of additional application layers that are available to that host server, and wherein said processor is configured to further accesses the policy database based on the host server identification. Here Madden teaches in [p.3, ¶1-2, see claim 4 for details] the list of additional application layers that are available to that host server. Kulkarni teaches rules repository database for resource provisioning for multiple servers. Therefore the combination teaches each and every element of the claim.

Regarding claim 10 and 16, the scope of the claim is similar to that of claim 4. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 11 and 17, the scope of the claim is similar to that of claim 5. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 12 and 18, the scope of the claim is similar to that of claim 6. Accordingly, the claim is rejected using a similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180113705 A1, “Out of band layer scrubbing”, by Webb, teaches a layering engine to operate in a first computing environment and configured to perform the following: create a new application layer having file system objects and registry objects associated therewith, with a portion of the file system objects and registry objects being specific to the first computing environment, scrub the new application layer to remove the file system objects and registry objects specific to the first computing environment so as to create a generic application layer, and create a single composited layered image by merging the generic application layer with at least one other application layer having file system objects and registry objects associated therewith.
US 20220137991 A1, “On-demand applications”, by Midgley, teaches a virtual server including at least one processor to create a single composited layered image comprising an operating system layer and an application shortcut that includes a representation of an application while not including the application. The single composited layered image is provided as a virtual session to a client computing device. An application layer is mounted to the single composited layered image in response to a user of the client computing device interacting with the application shortcut, with the application layer including the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAN YANG/Examiner, Art Unit 2493